In re Thomas, James Sr.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Ascension, 23rd Judicial District Court Div. E, No. 14749; to the Court of Appeal, First Circuit, No. 2005 KA 1316.
Granted for the sole purpose of transferring the pleading to the district court with instructions to the district judge to act on relator’s motion to correct an illegal sentence and application for writ of habeas corpus filed on August 25, 2005. The district court is ordered to provide this Court with a copy of its judgment(s). A copy of the applications are attached.